Title: To James Madison from Henry Dearborn, 16 December 1812
From: Dearborn, Henry
To: Madison, James


Sir,Albany Decemr. 16th. 1812.
Permit me to observe that I concider it of the utmost importance that improvements should be effected as soon as may be in the Staff Departments of the Army, and especially in that of the Quartr. Mastr. Genl. and it is indispen[s]able that the Q, M, G, should be a real man of business, in addition to good talents, general information & integrity, he should be habitually industrious, energetic & prompt, in the descharge of the important duties of the office, and should possess a capacity for inspiring all his under officers with zeal & activity, in short a Q, M. G should see every thing, anticipate every thing, so as to be prepared at all times, as far as humane foresight will admit, for every emergency. Many Gentlemen may be very well qualified for a Genl. officer in the line, who would not be well qualified for the office of Q. M. G. I most sincerely wish that Genl. Lewis, who I have a great respect for, might be satisfactorily provided for in the line, he would like the change, and if several additional Majr. Genl. should be appointed he would be a prominent candidate for one of them. I am not personally acquainted with any Gentlemen who I think as well qualified for the place of Q, M. G as Genl. Wim. King of Massachusetts, and I most ardently hope that he, or some other Gentleman eaqually well qualified will be appointed to that important office. It will be impracticable to carry on another Campaign, without great improvements in the Q M——s Department, and such a change as I have alluded to, might undoubtedly be made to very great advantage to the public service.
On mature reflection I have concidered it my duty to observe, as my deliberate opinnion, that measures ought to be taken without delay, for raising such an additional regular force North of the Potomack and on the Ohio as would, with those already authorised by law, amount to 30,000. men to be apportioned on the several States nearly as follows,
Ohio
1300
Connecticut
1 300
Kentuckey
2000
Rhode Island
400
Maryland
2000
Massachusetts
5 500
Deleware
200
New Hampshire
1 600
Pennsylvania
6000
Vermont
 1 500
Jersey
1200

10 300
New York
 7000

19 700

19700

30,000

What additional force may be necessary to raise South of the Potomack, I have not concidered. To raise the force I have proposed, will require only one thirteenth part of the enrolled Militia of the respective States, or five men from each Company of Militia consisting of 75 men, and if so very small a proportion of our Countrymen cannot be induced to enter the Army, we ought not to think of prosicuting a war with a view to any Offencive opperations, nor indeed, any war whatever. I have concidered it my duty to express to you Sir, the foregoing opinnions, and I cannot but hope that you may concider it expedient to urge on Congress the absolute necessary of being prepared for prosicuting the war with such effect, as will command a speedy & honourable peace. I am fully persuaded that a strong message to Congress, urging the propriety of raising a large additional regular force, would have a desirable effect in several respects, and that it is generally expected, and by your best friends concidered necessary. I must beg you Sir, to excuse the freedom with which I have expressed my sentiments & opinnions, I am persuaded you will not impute to me other than honest motives. With sentiments of the highest respect I am Sir your Obedient Servant
H. Dearborn
